on & Ww bb

o,lUlUlCNUOlmlmUmUlCUMCOOCOUMNST DN

11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION — SANTA ANA

Case No. SACV 17-01758 AG (J]DEx)
QUY TROUNG
AMENDED JUDGMENT
Plaintiff,
Vv.
GARDEN SQUARE PARKING
ASSOCIATION
Defendant.

 

 

The Court enters judgment for Plaintiff and against Defendant and awards Plaintiff $4,000 in
damages, $38,775 in attorney fees, and $1,835 in costs. The Court orders Defendant to comply with
the Americans with Disabilities Act by removing all barriers to persons with disabilities existing at the

property at 9754 Garden Grove Blvd, Garden Grove, CA 92844.

Dated November 4, 2019 | Lif ae \—_>
Of Hon. Andrew J. Guilford
United States District Judge

 

 

JUDGMENT

 
